                                                             1    LAURA L. FARLEY, ESQ.
                                                                  FARLEY & GRAVES, P. C.
                                                             2    807 G Street, Suite 250
                                                                  Anchorage, Alaska 99501
                                                             3    (907) 274-5100 Fax (907) 274-5111

                                                             4    Attorneys for Plaintiff State Farm Mutual
                                                                  Automobile Insurance Company
                                                             5

                                                             6                           IN THE UNITED STATES DISTRICT COURT

                                                             7                      FOR THE DISTRICT OF ALASKA AT ANCHORAGE

                                                             8
                                                                  STATE FARM MUTUAL AUTOMOBILE
                                                             9    INSURANCE COMPANY,

                                                             10                                  Plaintiff,
FARLEY & GRAVES, P. C.




                                                             11                          v.
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501
                              807 G STREET, SUITE 250




                                                             12   JUSTIN S. SCHNEIDER,
                                                                                                                    Case No. 3:19-cv-___________ (___)
                                                             13                                  Defendant.

                                                             14
                                                                                         COMPLAINT FOR DECLARATORY RELIEF
                                                             15

                                                             16
                                                                         Plaintiff State Farm Mutual Automobile Insurance Company, through counsel, Farley &
                                                             17
                                                                  Graves, P.C., alleges as follows:
                                                             18
                                                                                                              PARTIES
                                                             19

                                                             20

                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                 Page 1 of 7                           /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG       Document 1 Filed 02/27/19 Page 1 of 7
                                                             1            1.      Plaintiff State Farm Mutual Automobile Insurance Company (“State Farm”), is a

                                                             2    corporation organized under the laws of the State of Illinois. Plaintiff is, and was at all times

                                                             3    relevant to this complaint, authorized to transact business in the State of Alaska and is qualified

                                                             4    in all respects to bring this action.

                                                             5
                                                                          2.      Upon information and belief, defendant Justin S. Schneider (“Schneider”) is,
                                                             6
                                                                  and was at all times relevant to this complaint, a resident of Anchorage, Alaska and/or the
                                                             7
                                                                  Third Judicial District of Alaska.
                                                             8
                                                                                                    JURISDICTION AND VENUE
                                                             9
                                                                          3.      This is an action for declaratory judgment and other relief for which the Court
                                                             10
                                                                  has jurisdiction pursuant to 28 U.S.C. § 2201.
FARLEY & GRAVES, P. C.




                                                             11
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501
                              807 G STREET, SUITE 250




                                                             12           4.      The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because

                                                             13   the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

                                                             14   and is between citizens of different states.

                                                             15
                                                                          5.      Venue is proper under 28 U.S.C. § 1391(b)(1) because there is diversity of
                                                             16
                                                                  citizenship.
                                                             17
                                                                                                       GENERAL ALLEGATIONS
                                                             18
                                                                          6.      At all times relevant to this matter, Schneider owned a 1993 Toyota 4 Runner,
                                                             19
                                                                  VIN JT3RN37W2P0011617 (“SUV”).
                                                             20

                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                     Page 2 of 7                               /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG        Document 1 Filed 02/27/19 Page 2 of 7
                                                             1           7.      On or about November 13, 2018, Jane Doe (“Doe”) filed a civil suit against

                                                             2    Schneider in the Superior Court for the State of Alaska at Anchorage, Case No. 3AN-18-10422

                                                             3    CI, alleging assault and battery, negligent and intentional infliction of emotional distress,

                                                             4    attorney’s fees pursuant to AS 09.60.070(a)(2), and punitive damages (the “underlying

                                                             5    litigation”). A copy of Doe’s complaint is incorporated by reference and attached hereto as

                                                             6    Exhibit 1.

                                                             7
                                                                         8.      In the underlying litigation, Doe alleges in her complaint that on or about
                                                             8
                                                                  August 8, 2017, she was assaulted by Schneider.
                                                             9
                                                                         9.      Doe reported the assault and Schneider was arrested and indicted on charges of
                                                             10
                                                                  assault, kidnapping and harassment – offensive contact with fluids. Schneider pled guilty to
FARLEY & GRAVES, P. C.




                                                             11
                         (907) 274-5100 FAX (907) 274-5111




                                                                  AS 11.41.210(a)(1), assault in the second degree by means of a dangerous instrument. Id. at ¶
                           ANCHORAGE, ALASKA 99501
                              807 G STREET, SUITE 250




                                                             12
                                                                  9. See State of Alaska v. Schneider, Case No. 3AN-17-06258CR.
                                                             13
                                                                         10.     At the time of the assault a State Farm Car Policy (Form 9802A), Policy No.
                                                             14

                                                             15
                                                                  058 5232-A20-02A, was in effect for named insured Justin Schneider for the 1992 Toyota 4

                                                             16
                                                                  Runner, VIN JT3RN37W2P0011617 (“the Policy”). The State Farm Car Policy is incorporated

                                                             17
                                                                  by reference and attached hereto as Exhibit 2.

                                                             18          11.     The relevant provisions of the State Farm Car Policy, Form 9802A, state:

                                                             19
                                                                                                       LIABILITY COVERAGE
                                                                                                               ....
                                                             20

                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                  Page 3 of 7                             /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG       Document 1 Filed 02/27/19 Page 3 of 7
                                                             1           Insuring Agreement
                                                                         1. We will pay damages an insured becomes legally liable to pay because of:
                                                             2                   a.     bodily injury to others; and
                                                                                 b.     damages to property
                                                             3           caused by an accident that involves a vehicle for which that insured is provided
                                                                         Liability Coverage by this policy.
                                                             4
                                                                         1.    We have the right to:
                                                             5                   a. Investigate, negotiate, and settle any claim or lawsuit;
                                                                                 b. Defend an insured in any claim or lawsuit, with attorneys chosen by
                                                             6                      us; and
                                                                                 c. Appeal any award or legal decision for damages payable under this
                                                             7                      policy’s Liability Coverage.
                                                                                                                ....
                                                             8
                                                                         Exclusions
                                                             9
                                                                         THERE IS NO COVERAGE FOR AN INSURED
                                                             10
                                                                         1. WHO INTENTIONALLY CAUSES BODILY INJURY OR PROPERTY
FARLEY & GRAVES, P. C.




                                                             11             DAMAGE TO PROPERTY;
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501
                              807 G STREET, SUITE 250




                                                             12   Exhibit 2, Policy at pp. 5-7.

                                                             13
                                                                                             CLAIM FOR DECLARATORY RELIEF
                                                             14

                                                             15          12.     State Farm incorporates by reference all allegations in paragraphs 1-11.

                                                             16          13.     In the underlying criminal matter, Case No. 3AN-17-06258CR, Schneider pled
                                                             17   guilty to AS 11.41.210(a)(1), assault in the second degree by means of a dangerous instrument.
                                                             18   Alaska Statute 11.41.210(a)(1) provides, “A person commits the crime of assault in the second
                                                             19   degree if (1) with intent to cause physical injury to another person, that person causes physical
                                                             20   injury to another person by means of a dangerous instrument.” Schneider is estopped from re-
                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                    Page 4 of 7                              /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG       Document 1 Filed 02/27/19 Page 4 of 7
                                                             1    litigating the issue of mens rea. Schneider intentionally caused Jane Doe’s bodily injuries on or

                                                             2    about August 8, 2017 as alleged in the underlying civil litigation.

                                                             3
                                                                         14.     The State Farm Car Policy, Policy No. 058 5232-A20-02A, provides coverage to
                                                             4
                                                                  persons insured according to the express terms, conditions, and limitations set forth in Exhibit
                                                             5
                                                                  2.
                                                             6
                                                                         15.     Under the unambiguous provisions of the State Farm Car Policy (Form 9802A),
                                                             7
                                                                  State Farm will pay damages an insured becomes legally liable to pay because of bodily injury
                                                             8
                                                                  caused by an accident that involves a vehicle for which that insured is provided liability
                                                             9
                                                                  coverage. The claims asserted against Schneider by Jane Doe in the underlying litigation do
                                                             10
                                                                  not allege bodily injuries caused by an accident that involved a vehicle.
FARLEY & GRAVES, P. C.




                                                             11
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501




                                                                         16.     Under the unambiguous provisions of the State Farm Car Policy (Form 9802A),
                              807 G STREET, SUITE 250




                                                             12
                                                                  there is no coverage for an insured who intentionally causes bodily injury. The claims asserted
                                                             13
                                                                  against Schneider by Jane Doe in the underlying litigation are excluded from coverage because
                                                             14

                                                             15
                                                                  Schneider intentionally caused the bodily injury alleged in the underlying litigation.

                                                             16          17.     State Farm is entitled to a declaration that the claims asserted against Schneider

                                                             17   by Jane Doe in the underlying complaint attached hereto as Exhibit 1 are not covered under the

                                                             18   State Farm Car Policy, Policy No. 058 5232-A20-02A.

                                                             19

                                                             20

                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                     Page 5 of 7                             /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG       Document 1 Filed 02/27/19 Page 5 of 7
                                                             1           18.     State Farm is entitled to a declaration that State Farm has no duty under the

                                                             2    terms of the State Farm Car Policy, Policy No. 058 5232-A20-02A, to defend Schneider against

                                                             3    the claims asserted by Jane Doe in the underlying complaint attached hereto as Exhibit 1.

                                                             4
                                                                         19.     State Farm is entitled to a declaration that State Farm has no duty under the
                                                             5
                                                                  terms of the State Farm Car Policy, Policy No. 058 5232-A20-02A, to indemnify Schneider for
                                                             6
                                                                  any sums he becomes legally obligated to pay as a result of the underlying complaint filed by
                                                             7
                                                                  Jane Doe.
                                                             8
                                                                         WHEREFORE, Plaintiff State Farm respectfully prays for relief as follows:
                                                             9
                                                                         1.      For a judgment declaring that the claims asserted by Jane Doe against defendant
                                                             10
                                                                  Justin Schneider in the underlying complaint attached hereto as Exhibit 1 are not covered under
FARLEY & GRAVES, P. C.




                                                             11
                         (907) 274-5100 FAX (907) 274-5111




                                                                  the State Farm Car Policy, Policy No. 058 5232-A20-02A;
                           ANCHORAGE, ALASKA 99501
                              807 G STREET, SUITE 250




                                                             12
                                                                         2.      For a judgment declaring that State Farm has no duty under the terms of the
                                                             13
                                                                  State Farm Car Policy, Policy No. 058 5232-A20-02A, to defend defendant Justin Schneider
                                                             14

                                                             15
                                                                  against the claims asserted by Jane Doe in the underlying complaint attached hereto as Exhibit

                                                             16
                                                                  1;

                                                             17          3.      For a judgment declaring that State Farm has no duty under the terms of the

                                                             18   State Farm Car Policy, Policy No. 058 5232-A20-02A, to indemnity defendant Justin Schneider

                                                             19   for any sums he becomes legally obligated to pay as a result of the underlying complaint

                                                             20   attached hereto as Exhibit 1 filed by Jane Doe;

                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                   Page 6 of 7                              /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG       Document 1 Filed 02/27/19 Page 6 of 7
                                                             1           4.      For an award of its attorney’s fees and costs as allowed by law; and

                                                             2
                                                                         5.      For such other relief as the Court deems just and proper.
                                                             3

                                                             4           DATED this 27 of February 2019 at Anchorage, Alaska.

                                                             5                                                 FARLEY & GRAVES, P. C.

                                                             6
                                                                                                               By:       s/Laura L. Farley
                                                             7                                                       LAURA L. FARLEY
                                                                                                                     807 G Street, Suite 250
                                                             8                                                       Anchorage, AK 99501
                                                                                                                     Ph. (907) 274-5100
                                                             9                                                       Fax (907) 274-5111
                                                                                                                     E-Mail: lfarley@farleygraves.com
                                                             10                                                      Alaska Bar No.: 9211078
                                                                                                                     Attorneys for Plaintiff State Farm Mutual
FARLEY & GRAVES, P. C.




                                                             11                                                      Automobile Insurance Company
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501
                              807 G STREET, SUITE 250




                                                             12

                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21
                                                                  COMPLAINT FOR DECLARATORY RELIEF                     Page 7 of 7                               /KH
                                                                  STATE FARM V. SCHNEIDER
                                                             22   CASE NO. 3:19-cv-___________ (___)

                                                             23




                                                                  32472
                                                                    Caseub270201
                                                                           3:19-cv-00052-SLG       Document 1 Filed 02/27/19 Page 7 of 7
